Affirmed by WW-lo&



Honorable Charles S. McMillan
County Attorney
San Augustine, Texas

Dear Sir:
                                  Cpinion'NumberO-2126
                                  Re: Qualificationsof
                                       iroters in bond
                                       elections.

          We acknowledgereceipt of your letter of recent
date wherein you ask for an opinion on the quallfloatlons
of voters in bond elections.-You particularlyask for
oi.@'
    constructionof the Supreme Court's opinion in‘the
case of Gus A. Marlcows@, et al vs. J. T. Newman, et al.,
136 S.W.(2d) 808.
          In our Opinion Number o-1178, a copy of which
               loIn.this
is enclosed her----,___--dsnnrtment held
                                    -.-~.that
                         __r__.~._-~~    ~..~ "all oer-
sons-who had paid their ~0~11tax and who owned taxable

                                               or was assessed

                               Ntlcle2955a, Vernon's
Ai-bottited   CiViI   Statutesj
                          Campbell vs. Wright,/95 S.W.
(2d) 149; TexasPublic UtFlLties Corporationvs. Rolland,
123.~S.W.(2d) 1028). In thatopLlnlonwe also called
attention-tothe lact that there was pending before the
Supreme Court a.certified question in the case of
Markowsky vs: Newman, et al., from the Galveston Court
of Civ11 Appeals-,as to the oorrect interpretationof
Article 2955a, Vernon's
               .~
                        Annotated Civil Statutes.
          However, after studyingthe case it is our
opinion that the court held that the fact that taxpayers
Honorable Charles S. McHillan, page #2


did-nbt r$nder th8l.rproperty untF1 after the tiiueset
by’ statute (Artlole 1043; R. 6; 3.).did n6t preveiit
theiPf&m voting. It #eei~s~that~th6        fatits.ln“thXs case
we'rethat 811 of thk~taxpayershad actu8lly‘rendered
their prapertj f-ortax&i&n prior tb the eli$ction        but
afuep the tX.meset "3::statute foFmakiag thq rehdiflon.
The Cotit held that   hb statuth~settlng      the time by
which rbaditibn must bc-made~.vab'airecto~and-not-
mandtitbrj.We think-that-there&sbiiln&tisijd        by-tile
Supeme   Court in'~thisciiWiiiai~ai%sVery btiiMi@jrthat
the court might hold-that asseijsment;     m the tisseiaor
iiouli3hot be shfficibtitand that the pPoperty“mustbe
Mud&&d by the-tai@~etihiibself'~         Hiiwuver,ti do b6t‘
bellevijthat tht'cabb i3anbe construed to foti a basis
of a re'varsalof'.Campbbll  vs. Wlght and‘Texas'FubIic
Utllltieb Coiijporatioa"vb. Holland, oh the polnt:thiIt     It
is nbt‘heces&rjrttipsi-s~tilly‘aign       a rendition sheet
in order to be eligible to vote.
          Until the Suprbme Cou% act!-on this pelnt,
we feel that the ~jpln~ousof the CbuNb of'Clvi1Appeals,
cited'&bove,Is thb'law of'this State ani?&shouldbe
fol1oubd'l.ngiving 'yourlnstruatirnasto election
officials.
              Trusting Chat this answers your questtoni we
are
                                     Very truly yours
                               ATTQWEYGEXERALOFTEXAS


                               BY       Claud 0. BGotLrman
COB-s:mjs                                       Assistant
APPROVEDMAY 21,_.190
/s/ Gerald C. law&
ATTORmEPW3EElALCFTEXAS                        APWOVED
                                              Qpinioa'
                                             Committee
                                             By    BUB
                                                  Chairman